                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                          )
In re:                                                    )   Chapter 11
                                                          )
DAVID’S BRIDAL INC., et al.,                              )   Case No. 18-12635 (LSS)
                                                          )
                                    Debtors.              )   Jointly Administered
                                                          )
                                                          )   Related to Docket Nos. 138, 12, 13 and 164
                                                          )

            SUPPLEMENT TO WEINGARTEN’S LIMITED OBJECTION TO
          (1) NOTICE OF ASSUMPTION OF EXECUTORY CONTRACTS AND
         UNEXPIRED LEASES OF DEBTORS AND RELATED PROCEDURES,
       (2) JOINT PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION
     UNDER CHAPTER 11 OF THE BANKRUPTCY CODE, AND (3) DISCLOSURE
       STATEMENT FOR THE JOINT PREPACKAGED CHAPTER 11 PLAN OF
      REORGANIZATION UNDER CHAPTER 11 OF THE BANKRUPTCY CODE

         Landlords Weingarten Nostat, Inc. and Weingarten/Miller/Aurora II LLC and GDC

Aurora, LLC, as tenants in common, for which Weingarten Realty Investors serves as managing

agent (collectively, “Weingarten”), hereby supplement the objection filed on December 11, 2018

[D.I. 164] (the “Weingarten Objection”), with respect to the cure claims associated with the

Weingarten Leases.1

         1.       As noted in the Weingarten Objection, a component of the cure claims relating to

the Weingarten Leases is attorney’s fees and costs incurred by Weingarten in connection with

preserving and enforcing their rights and the Debtors’ obligations thereunder. The Weingarten

Leases each contain provisions authorizing recovery of attorney’s fees and costs.2

         2.       As of the date of this supplemental pleading, Weingarten has incurred attorney’s

fees and costs in this matter in the approximate amount of $7425 (subject to adjustment for fees

1
         Capitalized terms not defined herein have the meanings given to them in the Weingarten Objection.
2
         See e.g., Scottsdale Lease, attached as Exhibit A to the Weingarten Objection, at § 22.2(e) and the Aurora
         Lease, attached as Exhibit B to the Weingarten Objection, at § 16.05.



30596683.1 12/31/2018
and costs incurred hereafter), which can be split evenly between and added to the cure claims

associated with the Weingarten Leases.

        3.       As reflected in the pleadings, including the proposed confirmation order and

revised Plan, filed by the Debtors on December 28, 2018, Weingarten’s (and other landlord’s)

actions to date in seeking pre-filing to resolve issues and in formally raising the issues with

respect to several features of the Plan as originally filed which made it not confirmable features

of the Plan and to preserve their rights and the Debtors’ obligations under the Weingarten Leases

(and other landlords’ leases) was necessary and reasonable.3

        WHEREFORE, Weingarten respectfully objects to the Assumption Notice, the Plan and

to the Disclosure Statement and hereby supplements such objections as set forth herein; and

requests such relief as the Court deems just and proper.


Dated: December 31, 2018                           SAUL EWING ARNSTEIN & LEHR LLP

                                                   /s/ John D. Demmy
                                                   John D. Demmy (Bar No. 2802)
                                                   1201 N. Market Street , Suite 2300
                                                   P.O. Box 1266
                                                   Wilmington, DE 19899
                                                   Telephone: 302-421-6848
                                                   Facsimile: 302-421-5881
                                                   E-mail: john.demmy@saul.com

                                                   Attorneys for Weingarten Nostat, Inc. and
                                                   Weingarten/Miller/Aurora II LLC and GDC
                                                   Aurora, LLC, as tenants in common




3
        Weingarten does not by such statement consent to the changes made to the Plan or the form of proposed
        confirmation order. Prior to the filing of such pleadings Weingarten had provided comments to the
        Debtors and is in the process of reviewing the pleadings filed on December 28th. Weingarten intends to
        continue to work collaboratively with the Debtors and other interested parties in a reasonable attempt to
        resolve issues prior to the confirmation hearing.


                                                       2
30596683.1 12/31/2018
